Appleton, C. J.
The question presented for our determination is whether, under the facts as found by the referee, pauper supplies were furnished by Murch to, and received as such by Miss Knowles. We think they were not.
Miss Knowles requested Murch to make an application to the overseers to take her to the poor house, which he did. Had she left Hampden immediately on making this request, there could be no pretense that supplies had been furnished or received. Had *370the town made an arrangement. to furnish them, and they were never furnished, the result would be the same. The rights of all parties interested must be determined by the facts existing at the time the alleged supplies were furnished. Veazie v. Chester, 53 Maine, 29, 30.
The pauper knowingly received no supplies. She applied to be sent to the poor house. She was not so sent. So far as she was concerned, she supposed she was enjoying mere neighborly kindness and hospitality. Murch had no other idea. He made no charge to either Hampden or Bangor. He neither asked nor expected anything for the kindness rendered. The board was not furnished on account of the town as supplies nor received by the person, who subsequently became a pauper, as such. Murch made out his bill, not because he had a claim against Hampden, but at the instance of the town officers. They paid it, not because it was a debt, but hoping it would break the continuity of the pauper’s residence in their town. The case shows that nothing was furnished or received as supplies.
Acts of private charity or aid voluntarily furnished one, though in distress, do not constitute supplies within the statute. Canaan v. Bloomfield, 3 Maine, 172. Veazie v. Chester, 53 Maine, 29, 30. n Oakham v. Sutton, 13 Met. 192, the supplies were claimed to have been furnished by an order drawn by Torrey, one of the overseers of the poor. The instruction to the jury was “ that if Torrey furnished the order to Simpson (the pauper) in the way of a gift or loan, solely on his (Torrey’s) own account, without any expectation or intention of being remunerated by the town; or if he took a promise to himself, with a view of recovering the debt for his own use; then a subsequent payment to him of the sum advanced by the overseers would not make such aid the furnishing of relief by the town, so as to affect Simpson’s settlement.” This instruction was held to be correct.
In Fayette v. Livermore, 62 Maine, 229, it was the intention of the brother, when making application for and in behalf of his sister, to charge the town for all supplies after that date. The officers of the town expected he would so do. He did so. «The supplies in that case were furnished with the expectation of pay*371ment tberefor on the part of the person furnishing them. Not so in the case at bar.

Judgment for the defendants.

Walton, Barrows, Daneorth, Peters and Libbey, JJ., concurred.